Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 1, 2021

                                       No. 04-19-00464-CR

                                     Troy David CAMPEAU,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                   From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 16-755-CR
                           Honorable Kirsten Cohoon, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

       On January 25, 2021, appellant filed a pro se motion requesting oral argument. After
consideration, we DENY the motion.


           It is so ORDERED March 1, 2021

                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT